       Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 1 of 9 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


TIMOTHY DUNN,                                          )
                                                       )       Case No.
       Plaintiff,                                      )
                                                       )       Judge
       v.                                              )
                                                       )
HAMRA ENTERPRISES and HAMRA                            )       Jury Trial Demanded
MANAGEMENT COMPANY, LLC,                               )
                                                       )
       Defendants.                                     )

                                           COMPLAINT

       Plaintiff, Timothy Dunn, by and through his attorneys, Pedersen & Weinstein LLP, for

his Complaint against Defendants, Hamra Enterprises and Hamra Management Company, LLC,

states as follows:

                                      NATURE OF ACTION

       1.      Plaintiff brings this action to challenge Defendants’ unlawful retaliation against

him in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). Plaintiff

also asserts a claim for retaliatory discharge under Illinois law.

                                 JURISDICTION AND VENUE

       2.      Jurisdiction is based on 28 U.S.C. §§ 1331 and supplemental jurisdiction over

Plaintiff’s state law claims is based on 28 U.S.C. § 1367.

       3.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. §

1391(b) as all or part of the cause of action arose in the Northern District of Illinois.

                                              PARTIES

       4.      Timothy Dunn (“Plaintiff”) is a former employee of Hamra Enterprises and
       Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 2 of 9 PageID #:2




Hamra Management Company, LLC. He began his employment in 2001 and his employment

was terminated on May 14, 2020.

        5.     Defendant Hamra Enterprises is a franchisee of restaurants including Wendy’s,

Panera Bread, Noodles & Company, and a Holiday Inn Express & Suites. Headquartered in

Springfield, Missouri, Hamra Enterprises operates nine companies with over 7,000 employees in

nine states.

        6.     Defendant Hamra Management Company, LLC is a subsidiary of Hamra

Enterprises.

        7.     Hamra Enterprises and Hamra Management Company, LLC (collectively

“Defendants” or “Hamra”) each controlled the terms and conditions of Plaintiff’s employment

and were his employers, both jointly and individually.

        8.     Defendants are covered enterprises under the FLSA.

                                  FACTUAL ALLEGATIONS

Background

        9.     Plaintiff was a dedicated and loyal employee of Hamra for nearly 19 years. In his

role as Regional Director of Facilities, Plaintiff was responsible for the maintenance and upkeep

of Defendants’ facilities in the suburban Chicago area. Plaintiff had a staff of six people who

reported to him, including an administrative assistant, a warehouse technician and four field

technicians. Defendants routinely praised Plaintiff’s leadership and hard work.

        10.    Throughout his employment, Plaintiff discharged all duties assigned to him

competently and enjoyed an excellent reputation with regard to the high quality of his work and

his conscientious devotion to his job. To be sure, for the last three years, Defendants gave

Plaintiff the highest rating, far exceeds performance expectations, in every category rated.



                                                 2
       Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 3 of 9 PageID #:3




Plaintiff’s Performance During Health Crisis Caused By Coronavirus

        11.      Consistent with his years of outstanding performance, in March 2020, Plaintiff

stepped up to face the challenges presented by COVID-19. More specifically, Plaintiff and his

team worked long hours to prepare Defendants’ restaurants for the changes necessitated by the

health crisis.

        12.      In or around mid-March, Ben Kaplan (“Kaplan”), Vice President of Real Estate

and Development and Plaintiff’s direct supervisor, instructed Plaintiff to have his team prepare

its Panera Bread restaurants for outdoor dining and to install signs and banners urgently needed

to draw attention to the stores and boost sales. During the normal course of business, the task of

preparing the stores for outdoor dining takes close to 3 weeks, but Kaplan required Plaintiff and

his team to do it over a weekend.

        13.      Plaintiff explained to Kaplan that this amount of work in such a condensed time

frame would require overtime and objected to having his team work for free. Kaplan resisted

paying overtime wages and claimed the workers would be given comp time instead at a later date

and insisted they must do the work to keep their jobs. Plaintiff and his team had no choice but to

complete the work as instructed, with each of the hourly employees working overtime without

pay.

        14.      In mid-April, Plaintiff learned that Hamra had received a Paycheck Protection

Program (“PPP”) loan from the U.S. Small Business Administration. The PPP program was

designed to help small businesses pay their workers, so with this influx of money, Plaintiff again

asked Hamra to pay the hourly technicians the overtime they were owed under the FLSA and

Illinois Minimum Wage Law (“IMWL”); Hamra refused.




                                                 3
         Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 4 of 9 PageID #:4




         15.    In a further effort to address this issue, Plaintiff put his concerns in a written

complaint to Kaplan on May 7, 2020. Plaintiff also spoke with Sonja Breuer (“Breuer”), Director

of Human Resources, about his complaint on May 8, 2020 and during that call Plaintiff informed

her that he had tracked all of the overtime his team had worked since March. Plaintiff sent that

information to Breuer on May 11, 2020.

         16.    Three days following this written report about the unpaid wages, Plaintiff was

fired.

         17.    Given Hamara’s refusal to pay overtime wages it unquestionably owed and the

abrupt termination of Plaintiff’s employment on the heels of him putting his complaint about the

unpaid wages in writing, it is clear Hamra fired him in retaliation for protesting Hamra’s

unlawful conduct, in violation of the anti-retaliation provisions of the FLSA.

         18.    As further retaliation, Hamra also fired Plaintiff’s son, who was one of the

technicians required to work overtime without pay.

         19.    Hamra claimed the terminations of Plaintiff and his son both resulted from a

restructuring of the maintenance department and the elimination of Plaintiff’s position, but this

explanation is pretext. Shortly after Plaintiff and his son were fired, Plaintiff learned that Hamra

was seeking to replace his son with a new technician.

         20.    Further, to the extent Hamra truly decided to eliminate the position of a Regional

Director, the selection of Plaintiff over the other Regional Director who had not complained

about Hamra’s unlawful conduct was plainly retaliatory. Plaintiff was far more qualified and

experienced with Hamra’s brands and had more seniority than the employee retained.

Plaintiff Was Fired In Violation Of Clear Mandates Of Public Policy

         21.    In addition to raising his concerns over unpaid overtime, Plaintiff also detailed his



                                                   4
       Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 5 of 9 PageID #:5




concerns in his May 7, 2020 complaint to human resources with the fact that he and his team

were being required to work in unsafe conditions.

        22.     More specifically, Hamra required Plaintiff and his team to relocate from a large

warehouse to a vacant storefront in Carpentersville, Illinois where there was no restroom or sink

where they could wash their hands. If the employees needed to use the washroom, they were

required to go to the Panera next door, where the General Manager had tested positive for

COVID-19. Plaintiff expressed his concerns over the potential health risks, which were

exacerbated by the fact that this Panera store was not closed for deep cleaning and sanitation,

despite the confirmed coronavirus diagnosis of the manager.

        23.     In retaliation for voicing his concerns and attempting to protect the health and

safety of employees, Hamra fired Plaintiff, giving rise to claims for retaliatory discharge in

violation of Illinois law.

Plaintiff Suffered Damages

        24.     Plaintiff has lost wages, compensation and benefits as a result of Defendants’

unlawful conduct.

        25.     Plaintiff has also incurred attorneys’ fees and costs as a result of Defendants’

unlawful conduct.

Liquidated And Punitive Damages

        26.     Defendants acted and/or failed to act with malice or willfulness or reckless

indifference to Plaintiff’s rights. The conduct alleged herein was willful and wanton and justifies

an award of liquidated and punitive damages.




                                                  5
      Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 6 of 9 PageID #:6




                                            COUNT I

      RETALIATION IN VIOLATION OF THE FAIR LABOR STANDARDS ACT

       27.     Plaintiff realleges paragraphs 1 through 26 and incorporates them by reference

into Count I of this Complaint.

       28.     29 U.S.C. § 215(a)(3) makes it unlawful for an employer to discharge or in any

other manner discriminate against any employee because such employee has filed any complaint

or instituted or caused to be instituted any proceeding under the FLSA.

       29.     Plaintiff complained to Defendants about violations of the FLSA.

       30.     Defendants retaliated against Plaintiff because of his complaints about the

violations of the FLSA. By its conduct, Defendants subjected Plaintiff to unlawful retaliation in

violation of the FLSA.

                                                COUNT II

                                  RETALIATORY DISCHARGE IN
                                  VIOLATION OF ILLINOIS LAW

       31.     Plaintiff realleges paragraphs 1 through 30 and incorporates them by reference into

Count II of this Complaint.

       32.     At all material times it was the clear mandate of the public policy of the State of

Illinois that employees report violations of the IMWL. Indeed under the IMWL it is a Class B

misdemeanor for an employer to retaliate against an employee because that employee has made a

complaint about the employer’s violations of the IMWL. 820 ILCS 820 105/11(c).

       33.     At all material times, it was the clear mandate of the public policy of the State of

Illinois to protect its citizens from unsafe workplaces and to provide a workplace free of known

health and safety hazards, including COVID 19. This policy is enunciated, among other places, in

the Occupational Safety and Health Act and regulations promulgated thereunder.

                                                 6
       Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 7 of 9 PageID #:7




        34.     The mandate of public policy for protecting the public from COVID 19 is also

enunciated in guidelines and regulations promulgated by the Centers for Disease Control and

Prevention (CDC), including guidelines for cleaning and disinfecting areas used by an employee

with COVID 19. These publications also include handwashing guidelines, including direction to

wash hands often with soap and water for at least 20 seconds or to use hand sanitizer with at least

60% alcohol if soap and water are not available. The CDC also states employers should tell

employees that if their hands are visibly dirty, they should use soap and water over hand

sanitizer. See Interim Guidance for Businesses and Employers Responding to Coronavirus

Disease 2019 (COVID-19), May 2020.

        35.     It is a further clear mandate of public policy that employees who have concerns over

working in unsafe workplaces be allowed to raise their concerns with their employers without fear

of retaliation. Indeed, 29 U.S.C. § 660(c)(1) provides: “No person shall discharge or in any manner

discriminate against any employee because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to this Act or has testified or is about to

testify in any such proceeding or because of the exercise by such employee on behalf of himself or

others of any right afforded by [OSHA].”

        36.     Plaintiff had a good faith belief that Defendants’ conduct in failing to pay its

employees overtime violated the IMWL.

        37.     Plaintiff believed, in good faith, that Defendants’ requirement that he and his team

work in a facility with no place to wash their hands and that they use facilities not properly

disinfected after a manager was diagnosed with COVID-19 violated OSHA, CDC and other

guidelines and regulations.

        38.     Defendants retaliated against Plaintiff for reporting his concerns over pay



                                                   7
      Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 8 of 9 PageID #:8




violations and unsafe work conditions by terminating his employment.

       39.     The discharge violates clear mandates of public policy.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court find in his favor and

against the Defendants as follows:

       a.      Declare that the acts and conduct of Defendants violate the FLSA and Illinois

common law;

       b.      Award Plaintiff the value of all compensation and benefits lost as a result of

Defendants’ unlawful conduct;

       c.      Award Plaintiff the value of all compensation and benefits he will lose in the

future as a result of Defendants’ unlawful conduct;

       d.      Award Plaintiff liquidated damages;

       e.      Award Plaintiff prejudgment interest;

       f.      Award Plaintiff reasonable attorneys’ fees, costs and disbursements; and

       g.      Award Plaintiff such other relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the Complaint.


Dated: July 23, 2020


                                      Respectfully submitted,

                                      By:
                                              /s/Jill Weinstein




                                                 8
      Case: 1:20-cv-04329 Document #: 1 Filed: 07/23/20 Page 9 of 9 PageID #:9




Erika Pedersen
Jill Weinstein
PEDERSEN & WEINSTEIN LLP
33 N. Dearborn Street, Suite 1170
Chicago, IL 60602
(312) 322-0710
(312) 322-0717 (facsimile)




                                         9
